Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.
Status of Claims
	Claims 2-10 and 12-22 are original or were previously presented.  Claims 1 and 11 are currently amended.  Claims 1-22 are pending and have been fully considered.  Claims 1-10 and 21 are drawn to an apparatus.  Claims 11-20 and 22 are directed to a method.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws and modifies the previous Office action’s (OA) (i.e, 06/16/2021) 35 USC §112, §102 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent issues.
Response to Amendment
In their reply dated August 5, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of a prior Office action (OA), to clarify the claim language, and potentially advance prosecution.  However, one or more may not be properly supported by the original disclosure.  For now, these limitations are still fully considered.
  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new objections, claim interpretations, and/or grounds of rejections in this OA.  With some exceptions, Examiner generally applies the same analysis as the prior examiner.  Any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  In claim 1, the concepts or structures and language associated with a) a biomass-conversion sub-system, b) a fermentation sub-system, c) a distillation sub-system including distillation units, d) a separation sub-system, e) distinct distillery or biorefinery process unit, and f) at least one distinct distillery or biorefinery process unit that 
(a) is not configured for distillation, 
(b) is not part of said distillation sub-system,  
(c) is not part of said vapor compression sub-system, and 
(d) generates a distinctly different vapor stream than said compressed distillation vapors, 
wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process unit and provide a reduction in process thermal energy usage in said distillery or biorefinery.
For claim 11, the concepts that: latent heat from said one or more distillation units is integrated with at least one distinct distillery or biorefinery process step that 
(a) is not a distillation step and 
(b) generates a distinctly different vapor stream than said compressed distillation vapors, wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process step and provide a reduction in process thermal energy usage in said distillery or biorefinery.
Claim Interpretation
Concerning the method claims, if a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
Also, the purpose for a particular action or step does not necessarily lend patentable weight to the claim, if it does not change the manipulative steps, because one can carry out the same steps or actions for a different purpose, or to achieve another advantage.
In the apparatus claims, Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, “. . .wherein said latent heat from said distillation sub-system is integrated with at least one distinct distillery or biorefinery process unit that 
(a) is not configured for distillation, 
(b) is not part of said distillation sub-system,  
(c) is not part of said vapor compression sub-system, and 
(d) generates a distinctly different vapor stream than said compressed distillation vapors, 
wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process unit and provide a reduction in process thermal energy usage in said distillery or biorefinery.”  The original specification mentions in [0013] that “cascaded latent heat from an exhaust of the dryer, recaptured by a reboiler-evaporator, is integrated to provide steam for other plant processes,” where the dryer “configured for drying stillage derived from the distillation unit.”  Also, [0038] states, “The compressed steam from the reboiler-evaporator may then be passed to other plant processes.”  There is also language about the latent heat from the distillation unit being integrated with multiple stillage evaporations ([0018]), or passed on to a multi-effect evaporation ([0130], [0131]).  To the extent that one or more of these units are impliedly distinct (non-distillation) process units, the specification not still does not state or show why items (a) to (d) are fully supported.
Claim 11 also has language “wherein said latent heat from said one or more distillation units is integrated with at least one distinct distillery or biorefinery process step that 
(a) is not a distillation step and 
(b) generates a distinctly different vapor stream than said compressed distillation vapors, wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process step and provide a reduction in process thermal energy usage in said distillery or biorefinery,” that is not clearly supported in the specification.
Claims 2-10 and 12-22 depend on claims 1 and 11.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 22 recites the limitation "said cascaded heat."  However, there is insufficient antecedent basis for this limitation in these claims because the phrase “cascaded heat” was removed from base claims 1 and 11.
In claims 1 and 11, the meaning of “distinctly different vapor stream than said compressed distillation vapors” is unclear.  Does this imply that none of the components, chemicals or substances that are present in the compressed distillation vapors are also present in the “distinctly different vapor stream”?  This language is not defined in Applicant’s specification.
Claims 2-10 and 12-22 depend on claims 1 and 11 and are thus rejected based on that dependency.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 8, 11, 16, 17 and 20-22 are rejected under 35 U.S.C. 102((a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glasspool et al. (US20160002131)(of record).
Aspects or limitations Examiner interprets as functional are generally italicized in the apparatus claim analysis below.
Regarding claims 1, 8, 11, 16, 17 and 20-22, Glasspool discloses (Abstract, [0072], [0071], [0030], [0002], [0005], [0173], and [0009]) a distillery or biorefinery (“fermentation by recombinant microorganisms . . . to efficiently and economically produce the product alcohol,” and use “distillation” to generate, for example “butanol and water vapors out of a mixture of the butanol, water, and organic solvent,” [0071], [0030] for product alcohols),
wherein said distillery or biorefinery is capable of converting (“utilizing fermentation by recombinant microorganisms at large scale,” [0071]) biomass ([0024]) into a biofuel or biochemical (“product alcohol,” [0071], [0030]),
(said) distillery or biorefinery comprising:
(i)  a biomass-conversion sub-system ([0024], particularly line 24-42) configured to convert said biomass into sugars (“mash, juice, molasses, or hydrolysate may be formed from biomass by any processing known in the art for processing the biomass for purposes of fermentation, such as by milling, treating and/or liquefying and comprises fermentable sugar and may comprises (comprise) an amount of water” (see [0024], lines 24-29);
(ii)  a fermentation sub-system ([0035]-[0042], particularly [0042]) configured to ferment said sugars into said biofuel or biochemical (since a “fermentation vessel” or “fermenter” is “the vessel in which the fermentation reaction is carried out whereby product alcohol such as butanol is made from sugars” ([0042]));
(iii)  a distillation sub-system ([0176]-[0178]) configured to purify said biofuel or biochemical via distillation ([0176], lines 10-12, [0177], lines 10-12, and [0178], lines 1-5 and 14-16) and to generate stillage (see [0176], lines 6-10), wherein said distillation subsystem includes one or more distillation units ([0176]-[0178] disclosing a “beer column” and an “extractant column”);
(iv)  at least one separation sub-system (at least one separation sub-system are the systems used for the “Methods for Butanol Isolation from the Fermentation Medium,” where the fermentation medium is the disclosed stillage, and the butanol is the disclosed biofuel or biochemical being separated from the stillage, see [0165]-[0174]) configured to further process said biofuel or biochemical and/or to further process said stillage (since Glasspool et al. discloses “Methods for Butanol Isolation from the Fermentation Medium,” where the fermentation medium is the disclosed stillage, and the butanol is the disclosed biofuel or biochemical being separated from the stillage (see [0165]-[0174]));
(v)  a vapor compression sub-system (vapor compression sub-system including disclosed MVR or TVR unit, i.e. the disclosed MVR or TVR unit including compressor 110, 150, 110, see Figs. 1-3, respectively, and [0079]-[0081], respectively) comprising a mechanical vapor recompression (MVR) unit and/or a thermal vapor recompression (TVR) unit (MVR unit or TVR unit includes compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively), 
wherein said vapor compression sub-system is configured to compress distillation vapors exiting said one or more distillation units, thereby providing compressed distillation vapors with an increased boiling point and preserving latent heat of said compressed distillation vapors ([0005], [0009], where “recovered thermal energy” is latent heat; (one may view the increased boiling point as functional and a result of the prior compression step rather that a specific manipulative step; Glasspool, in [0154] notes that “solvent mixtures may be used to adjust and optimize physical characteristics of the solvent, such as the density, boiling point, surface tension, and viscosity,” suggesting that particular mixtures will increase the overall boiling point; in [0053], Glasspool teaches that one can separate and purify lower boiling point components from higher boiling point components via transferring a portion of a condensable component form a gaseous stream; also, Fig. 2 discloses compressor 150 (included in the disclosed MVR unit or TVR unit) compressing vapors exiting distillation column 160, thereby providing compressed distillation vapors from distillation column 160 to heat exchanger 180, and heating feed stream 10 entering another distillation column 100; and Fig. 3 discloses compressor 110 (included in the disclosed MVR unit or TVR unit) compressing vapors exiting distillation column 100, thereby providing cascaded heat from distillation column 100 to heat exchanger 140, which is a reboiler for another distillation column 130, and to heat to boil stream 55 entering the reboiler),
wherein said latent heat from said distillation sub-system is integrated with at least one distinct distillery or biorefinery process unit that is 
(a) not configured for distillation, 
(b) not part of said distillation sub-system,  
(c) is not part of said vapor compression sub-system, 
(d) generates a distinctly different vapor stream than said compressed distillation vapors, 
wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process unit and provide a reduction in process thermal energy usage in said distillery or biorefinery (for items (a) to (d) above: in [0077], Glasspool states, “the recovered thermal energy can be used to pre-heat the feed prior to entry to the distillation column, which one may interpret as clearly outside the distillation process, or not configured for distillation, and not a part of the distillation sub-system or vapor-compression sub-system; also, note the language: “Provided are processes for recovering thermal energy and utilizing the recovered thermal energy as a heat source,” where the “processes comprise . . . a distillation unit . . . whereby condensing the vapor allows for the recovery of thermal energy, wherein the thermal energy is used as a heat source” (Abstract), and “the recovered thermal energy can be used” as part of the distillation sub-system “or the recovered thermal energy can be used to heat another part of the process,” i.e. a part of the distillery or biorefinery process that is not configured for distillation, is not part of the distillation sub-system, and is not part of the vapor compression sub-system ([0177], lines 17-22, and [0178], lines 21-25) – with one example being the three fermentation / liquid-liquid extraction / distillation subsystems which have cascaded heat integrated via an extractant recycle, specifically, “The extractant containing alcohol esters can be separated from the fermentation medium, and the alcohol can be recovered from the extractant. The extractant can be recycled to the fermentation vessel” ([0171]-[0173] and [0178]), with the extractant, and its cascaded heat, recycling to the fermentation vessel and meeting the limitation “not distillation”; where use of latent heat from the distillation unit and its integration with a non-distillation process unit to generate impliedly ‘non-distillation vapors’ implies or suggests that these different vapors are a distinctly different vapor stream than said compressed distillation vapors); and
(vi)  a source of power (source of power includes the CHP engine serving to power “by electricity” the disclosed MVR or TVR unit, i.e. the disclosed MVR unit or TVR unit includes compressor 110, 150, 110, see Figs. 1-3, respectively, and [0079]-[0081], respectively, particularly [0079], lines 11-12, [0080], lines 12-14, and [0081], lines 10-12, respectively, for the compressor being powered “by electricity” from the CHP engine) configured to provide mechanical, electrical, and/or thermal energy (electrical energy to mechanically compress the vapor and raise the vapor's thermal energy, i.e. temperature) for driving said vapor compression sub-system (vapor compression sub-system including disclosed MVR or TVR unit, i.e. the disclosed MVR or TVR unit including compressor 110, 150, 110, see Figs. 1-3, respectively, and [0079]-[0081], respectively), where the source of power includes the CHP engine, which powers, “by electricity,” the compressors of the vapor compression sub-system.
Alternately, Glasspool discloses the claimed invention, except for all the elements of item v) above.  However, for item v), since Glasspool discusses the potential use of latent heat or recovered thermal energy from the distillation unit to heat another part of the process, one suggestion is that this “another part of the process” is a non-distillation process, and thus not configured for distillation, and is thus also not part of said distillation sub-system, and not part of said vapor compression sub-system, and therefore one of ordinary skill in the art at the time of the effective filing of the claimed invention, would expect these different non-distillation processes to generate a distinctly different vapor stream than said compressed distillation vapors when latent heat is applied, which recycling of heat would tend to provide a reduction in process thermal energy usage in said distillery or biorefinery.
Moreover, even if one might interpret ‘another part of the process’ to imply another part of the distillation process, there are finite options for use of the latent heat.  Either with distillation or with a non-distillation process.  Given this finite list of choices, one of ordinary skill in the art would have found it obvious to attempt or choose one or the other of these finite number of identified, predictable solutions for an energy efficient use of latent heat, with a reasonable expectation of success in achieving such a solution, where the vapors generated from this alternate step would be a distinctly different vapor stream than said compressed distillation vapors and would provide a reduction in process thermal energy usage in the distillery or biorefinery.
Additional Disclosures Included: Claim 11: Claim 11 is an independent method claim that includes several of the same major elements recited in claim 1 since the apparatus is configured for carrying out several process/method steps.  As such, the same obviousness rationale that applies to claim 1 will apply to claim 11.  Therefore, in the interest of convenience and brevity, Examiner applies at least portions of the claim 1 analysis and rationale herein, and may not repeat the text/claim mapping in its entirety.
Therefore, regarding claim 11, Glasspool et al. discloses (Abstract, [0072], [0071], [0030], [0002], [0005], [0173], and [0009]) a method of integration (“recovering thermal energy and utilizing the thermal energy,” see Abstract, in a retrofit ethanol plant, see [0175]-[0178]) in a distillery or biorefinery (“fermentation by recombinant microorganisms . . . to efficiently and economically produce the product alcohol,” and use “distillation” to generate, for example “butanol and water vapors out of a mixture of the butanol, water, and organic solvent,” [0071], [0030] for product alcohols),
wherein said distillery or biorefinery converts (“utilizing fermentation by recombinant microorganisms at large scale,” [0071]) biomass (see [0024]) into a biofuel or biochemical (“product alcohol,” [0071], [0030]),
said method comprising:
(i)	providing said biomass (see [0024]) and converting said biomass into sugars, since “mash, juice, molasses, or hydrolysate may be formed from biomass by any processing known in the art for processing the biomass for purposes of fermentation, such as by milling, treating and/or liquefying and comprises fermentable sugar and may comprises (comprise) an amount of water” (see [0024], lines 24-29);
(ii)	fermenting said sugars into said biofuel or biochemical in a “fermentation vessel” or “fermenter,” since either is “the vessel in which the fermentation reaction is carried out whereby product alcohol such as butanol is made from sugars” (see [0042]);
(iii)	purifying (via distillation, see [0176]-[0178]) said biofuel or biochemical in one or more distillation units (see [0176], lines 10-12, [0177], lines 10-12, and [0178], lines 1-5 and 14-16, disclosing a “beer column” and an “extractant column” as two distillation units), wherein stillage is generated (see [0176], lines 6-10);
(iv)	in one or more separation units (one or more separation units used for the “Methods for Butanol Isolation from the Fermentation Medium,” where the fermentation medium is the disclosed stillage, and the butanol is the disclosed biofuel or biochemical being separated from the stillage, see [0165]-[0174]), further processing said biofuel or biochemical and/or further processing said stillage, since Glasspool et al. discloses “Methods for Butanol Isolation from the Fermentation Medium,” where the fermentation medium is the disclosed stillage, and the butanol is the disclosed biofuel or biochemical being separated from the stillage (see [0165]-[0174]);
(v)	introducing a vapor compression unit (vapor compression unit including disclosed MVR or TVR unit, i.e. the disclosed MVR or TVR unit including compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively) comprising a mechanical vapor recompression (MVR) unit and/or a thermal vapor recompression (TVR) unit (MVR unit or TVR unit includes compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively) to compress distillation vapors exiting said one or more distillation units, thereby providing compressed distillation vapors with an increased boiling point and preserving latent heat of said compressed distillation vapors from said one or more distillation units, (one may view the increased boiling point as a result of the prior compression step rather that a specific manipulative step; Glasspool, in [0154] notes that “solvent mixtures may be used to adjust and optimize physical characteristics of the solvent, such as the density, boiling point, surface tension, and viscosity,” suggesting that particular mixtures will increase the overall boiling point; in [0053], Glasspool teaches that one can separate and purify lower boiling point components from higher boiling point components via transferring a portion of a condensable component form a gaseous stream; also, Figure 2 discloses compressor 150 (included in the disclosed MVR unit or TVR unit) compressing vapors exiting distillation column 160, thereby providing cascaded heat from distillation column 160 to heat exchanger 180, and heating feed stream 10 entering another distillation column 100; and Figure 3 discloses compressor 110 (included in the disclosed MVR unit or TVR unit) compressing vapors exiting distillation column 100, thereby providing cascaded heat from distillation column 100 to heat exchanger 140, which is a reboiler for another distillation column 130, and to heat to boil stream 55 entering the reboiler,
wherein said latent heat from said one or more distillation units is integrated with at least one distinct distillery or biorefinery process step that is 
(a) not a distillation step and
(b) generates a distinctly different vapor stream than said compressed distillation vapors, wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process step and provide a reduction in process thermal energy usage in said distillery or biorefinery (Note that using latent heat to preheat feed prior to entry to the distillation column ([0077]) is not a distillation step since it can occur well in advance of distillation, and such preheating will generate a distinctly different vapor stream than compressed distillation vapors; also, “Provided are processes for recovering thermal energy and utilizing the recovered thermal energy as a heat source,” where the “processes comprise . . . a distillation unit . . . whereby condensing the vapor allows for the recovery of thermal energy, wherein the thermal energy is used as a heat source” (see Abstract), and “the recovered thermal energy can be used” as part of the distillation step “or the recovered thermal energy can be used to heat another part of the process,” i.e. a part of the distillery or biorefinery process that is not part of the distillation step ([0177], lines 17-22, and [0178], lines 21-25) – with one example being the three fermentation / liquid-liquid extraction / distillation subsystems which have cascaded heat integrated via an extractant recycle, specifically, “The extractant containing alcohol esters can be separated from the fermentation medium, and the alcohol can be recovered from the extractant. The extractant can be recycled to the fermentation vessel” (see [0171]-[0173] and [0178]), with the extractant, and its cascaded heat, recycling to the fermentation vessel and meeting the limitation “not distillation”); and
(vi)	introducing a source of power (source of power includes the CHP engine serving to power “by electricity” the disclosed MVR or TVR unit, i.e. the disclosed MVR unit or TVR unit includes compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively, particularly [0079], lines 11-12, [0080], lines 12-14, and [0081], lines 10-12, respectively, for the compressor being powered “by electricity” from the CHP engine) to provide mechanical, electrical, and/or thermal energy (electrical energy to mechanically compress the vapor and raise the vapor's thermal energy, i.e. temperature) for driving said vapor compression unit (vapor compression unit including disclosed MVR or TVR unit, i.e. the disclosed MVR or TVR unit including compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively), where the introduced source of power include a CHP engine, which powers, “by electricity,” the compressors of the vapor compression unit); 
Claim 8: The source of power is a combined heat and power (CHP) sub-system having a CHP engine, and wherein said CHP sub-system and said vapor compression sub-system are integrated and configured so that residual waste heat of said CHP engine offsets process thermal energy usage in said distillery or biorefinery (said source of power includes a CHP engine, which powers, “by electricity,” the vapor compression sub-system’s compressors (claim 1 analysis) – and Glasspool et al. further discloses the residual heat of said CHP engine offsets process thermal energy usage in said distillery or biorefinery as follows.
wherein said CHP sub-system (CHP system serving to power “by electricity,” the CHP system including the CHP engine serving to power “by electricity” the disclosed MVR or TVR unit, i.e., the disclosed MVR unit or TVR unit includes compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively, particularly [0079], lines 11-12, [0080], lines 12-14, and [0081], lines 10-12, respectively, for the compressor being powered “by electricity” from the CHP system) and said vapor compression sub-system (vapor compression sub-system including disclosed MVR or TVR unit, i.e. the disclosed MVR or TVR unit including compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively) are integrated and configured so that residual waste heat of said CHP engine (the CHP engine serving to power “by electricity” the disclosed MVR or TVR unit, i.e., the disclosed MVR unit or TVR unit includes compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively, particularly [0079], lines 11-12, [0080], lines 12-14, and [0081], lines 10-12, respectively, for the compressor being powered “by electricity” from the CHP system) offsets process thermal energy usage in said distillery or biorefinery, since some of the residual waste heat of the CHP engine is offset by the CHP engine being used to compress (i.e. condense) the vapor of a distillation unit, “whereby condensing the vapor allows for the recovery of thermal energy, wherein the thermal energy is used as a heat source” (see Abstract), and “the recovered thermal energy can be used” as part of the distillation sub-system “or the recovered thermal energy can be used to heat another part of the process (the disclosed distillery or biorefinery process),” i.e. a part of the distillery or biorefinery process that is not configured for distillation, is not part of the distillation sub-system, and is not part of the vapor compression sub-system ([0177], lines 17-22, and [0178], lines 21-25) – with one example being the three fermentation / liquid-liquid extraction / distillation subsystems which have cascaded heat integrated via an extractant recycle, specifically, “The extractant containing alcohol esters can be separated from the fermentation medium, and the alcohol can be recovered from the extractant. The extractant can be recycled to the fermentation vessel” (see [0171]-[0173] and [0178]), with the extractant, and its cascaded heat, recycling to the fermentation vessel and meeting the limitation “not distillation”); 
Claim 16: (Previously Presented) The method of claim 11, wherein said vapor compression unit is sized or operated with a standard steam generator for reduction of thermal energy required in steps (iii) and/or (iv), and wherein said standard steam generator is operated at a reduced rate as a result of reduction in steam energy demand due to energy recovered by said vapor compression unit (Glasspool et al. discloses the method of claim 11, wherein said vapor compression unit (vapor compression unit including disclosed MVR or TVR unit, i.e. the disclosed MVR or TVR unit including compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively) is sized or operated with a standard steam generator (Figure 1, the disclosed MVR or TVR including compressor 110, sized and operating with a standard steam generator, i.e. reboiler 120 that generates steam in the form of vapor stream 40; and Figure 3, the disclosed MVR or TVR including compressor 110, sized and operating with a standard steam generator, i.e. reboiler 140, that generates steam in the form of reboiled vapor stream 60) for reduction of thermal energy required in steps (iii) and/or (iv) (see Rejection for Claim 11), and wherein said standard steam generator is operated at a reduced rate as a result of reduction in steam energy demand due to energy recovered by said vapor compression unit, as disclosed at [0009] and [0002], since “the recovered thermal energy can be used to heat the at least one reboiler” and, as such, “reduce energy requirements” of the “production plant.”); 
Claim 17: The source of power is a combined heat and power (CHP) system having a CHP engine, wherein residual waste heat of said CHP engine offsets process thermal energy usage in said distillery or biorefinery in conjunction with said vapor compression unit, wherein integration of said vapor compression unit with said CHP system is balanced to optimize process energy requirements, process carbon intensity, and/or process energy costs (Glasspool et al. discloses the method of claim 11,
wherein said source of power is a combined heat and power (CHP) system having a CHP engine,
wherein residual waste heat of said CHP engine offsets process thermal energy usage in said distillery or biorefinery in conjunction with said vapor compression unit,
wherein integration of said vapor compression unit with said CHP system is balanced to optimize process energy requirements, process carbon intensity, and/or process energy costs,

because said source of power includes a CHP engine, which powers, “by electricity,” the vapor compression sub-system’s compressors (see Rejection for Claim 11) – and Glasspool et al. further discloses the residual heat of said CHP engine offsets process thermal energy usage in said distillery or biorefinery, and the integration step, as follows.
wherein residual waste heat of said CHP engine (CHP engine serving to power “by electricity” the disclosed MVR or TVR unit, i.e., the disclosed MVR unit or TVR unit includes compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively, particularly [0079], lines 11-12, [0080], lines 12-14, and [0081], lines 10-12, respectively, for the compressor being powered “by electricity” from the CHP system) offsets process thermal energy usage in said distillery or biorefinery (distillery or biorefinery, see Preamble of Claim 11) in conjunction with said vapor compression unit (vapor compression unit including disclosed MVR or TVR unit, i.e. the disclosed MVR or TVR unit including compressor 110, 150, 110, see Figures 1-3, respectively, and [0079]-[0081], respectively), since some of the residual waste heat of the CHP engine is offset by the CHP engine being used to compress (i.e. condense) the vapor of a distillation unit, “whereby condensing the vapor allows for the recovery of thermal energy, wherein the thermal energy is used as a heat source” (see Abstract), and “the recovered thermal energy can be used” as part of the distillation sub-system “or the recovered thermal energy can be used to heat another part of the process (the disclosed distillery or biorefinery process),” i.e. a part of the distillery or biorefinery process that is not part of the distillation sub-system (see [0177], lines 17-22, and [0178], lines 21-25),
wherein integration of said vapor compression unit with said CHP system is balanced to optimize process energy requirements, process carbon intensity, and/or process energy costs, via an Aspen model as detailed in the Examples, see [0181]-[0192]);
Claim 20: The biofuel or biochemical is selected from the group consisting of methanol, ethanol, 1-propanol, 2-propanol, n-butanol, isobutanol, 2-butanol, tert-butanol, acetone, and combinations thereof (Glasspool et al. discloses the method of Claim 11, wherein said biofuel or biochemical is selected from the group consisting of methanol, ethanol, 1-propanol, 2-propanol, n-butanol, isobutanol, 2-butanol, tert-butanol, acetone, and combinations thereof, as disclosed in [0002] where “the recovered thermal energy [is used] as a heat source in a butanol production plant to reduce energy requirements,” and [0027]-[0028] and [0030] for the term “butanol” as a “biofuel” among other uses, and for other “product alcohols,” including “butanol” and the rest of the listed alcohols and “mixtures thereof”);
Claim 21: In the distillery or biorefinery cascaded heat from said distillation unit is integrated with at least one distillery or biorefinery process unit contained within said biomass-conversion sub-system, said fermentation sub-system, or said separation sub-system (Glasspool et al. discloses the distillery or biorefinery of claim 1, wherein said cascaded heat from said distillation unit is integrated with at least one distillery or biorefinery process unit contained within said biomass-conversion sub-system, said fermentation sub-system, or said separation sub-system, since the CHP engine is being used to compress (i.e. condense) the vapor of a distillation unit, “whereby condensing the vapor allows for the recovery of thermal energy, wherein the thermal energy is used as a heat source” (see Abstract), and “the recovered thermal energy can be used” as part of the distillation sub-system “or the recovered thermal energy can be used to heat another part of the process (the disclosed distillery or biorefinery process),” i.e. the part of the distillery or biorefinery process that is with the biomass-conversion sub-system, the fermentation sub-system, or the separation sub-system ([0177], lines 17-22, and [0178], lines 21-25) – with one example being the three fermentation / liquid-liquid extraction / distillation subsystems which have cascaded heat integrated via an extractant recycle, specifically, “The extractant containing alcohol esters can be separated from the fermentation medium, and the alcohol can be recovered from the extractant. The extractant can be recycled to the fermentation vessel” (see [0171]-[0173] and [0178]), with the extractant, and its cascaded heat, recycling to the fermentation vessel and meeting the limitation “not distillation”).  (see Claim 1 analysis for the part of the distillery or biorefinery process that is part of the biomass-conversion sub-system, the fermentation sub-system, or the separation sub-system); and
Claim 22: In the method, cascaded heat from said one or more distillation units is integrated with at least one step selected from steps (i), (ii), or (iv) (Glasspool et al. discloses the method of Claim 11, wherein said cascaded heat from said one or more distillation units is integrated with at least one step selected from steps (i), (ii), or (iv), since the CHP engine is being used to compress (i.e. condense) the vapor of a distillation unit, “whereby condensing the vapor allows for the recovery of thermal energy, wherein the thermal energy is used as a heat source” (see Abstract), and “the recovered thermal energy can be used” as part of the distillation sub-system “or the recovered thermal energy can be used to heat another part of the process (the disclosed distillery or biorefinery process),” i.e. the part of the distillery or biorefinery process that is done via steps (i), (ii), or (iv) (see [0177], lines 17-22, and [0178], lines 21-25) (see Rejection for Claim 11 for the part of the distillery or biorefinery process that is done via steps (i), (ii), or (iv))).

Claim Rejections - 35 USC § 103
Claims 2-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glasspool et al. (US20160002131), as applied to Claim 1 (Claims 2-7) or Claim 11 (Claims 12-15), in view of Zaher et al. (US-20140311889-A1, Oct. 23, 2014)(of record). Glasspool et al., in view of Zaher et al., are hereinafter known as the Combination.
Regarding Claims 2-7 – Glasspool et al., in view of Zaher et al., i.e. the Combination, disclose Claims 2-7 for the same reasons set forth on Pages 7-9 of WO2019059915_ISR_WOISA (WO-2019059915-A1 Abstract, lnt’I Search Report (ISR), Written Opinion lnt’I Search Authority (WOISA), Dec. 5, 2017, 10 pages), made of record on Jan. 6, 2020.
Regarding Claims 12-15 – Glasspool et al., in view of Zaher et al., i.e. the Combination, disclose Claims 12-15 for the same reasons set forth on Pages 7-9 of WO2019059915_ISR_WOISA.
Details follow.
Regarding Claim 2 – Glasspool et al. discloses the distillery or biorefinery of Claim 1, and the Combination discloses:
wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets,
wherein cascaded heat to or from said distillation sub-system is integrated with multiple evaporations of said stillage and/or dehydration and/or drying, and
wherein compressed biofuel or biochemical vapors and generated steam are returned to said distillation sub-system within said system,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 2; Butamax131 (i.e. Glasspool et al.) discloses a system of claim 1 as discussed. Butamax131 further discloses wherein compressed biofuel or biochemical vapors and generated steam are returned to said distillation unit within said system (para [0173], extractant can be recycled to the fermentation vessel), but not wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor Jets, wherein cascaded heat to or from said distillation unit is integrated with multiple stillage evaporations and/or dehydration. However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process). As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation of biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as it provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 3 – Glasspool et al. discloses the distillery or biorefinery of Claim 1, and the Combination discloses:
wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets,
wherein cascaded heat to or from said distillation sub-system is integrated with multiple evaporations of said stillage including a first or last multiple evaporator,
wherein compressed steam from said first evaporator is optionally split between said distillation sub-system and a part of said multiple stillage evaporations, and
wherein a compressor stage is configured to cascade heat of evaporation between said distillation sub-system and said multiple stillage evaporations,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 3; Butamax131 (i.e. Glasspool et al.) discloses a system of claim 1 as discussed. Butamax131 does not disclose a wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets, wherein cascaded heat to or from said distillation unit is integrated with multiple stillage evaporations including a first or last multiple evaporator.  However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process) wherein the unit is integrated with multiple stillage evaporations including a first or last multiple evaporator (fig 6 showing multiple stillage evaporators arranged in series and para [0028], evaporation train that may be used with the process described herein). As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation of biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as It provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 4 – Glasspool et al. discloses the distillery or biorefinery of Claim 1, and the Combination discloses:
wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets,
wherein cascaded heat to or from multiple evaporations to said distillation sub-system is integrated with compression of steam to or from at least one reboiler-evaporator to drive said distillation and partial evaporation, and/or
wherein compressor stages are configured to cascade latent heat unit into an evaporation unit,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 4; Butamax131 (i.e. Glasspool et al.) discloses a system of claim 1 as discussed. Butamax131 further discloses wherein the distillation unit is integrated with compression of steam to or from at least one reboiler-evaporator to drive said distillation and partial evaporation, and/or wherein compressor stages are configured to cascade latent heat unit into an evaporation unit (para [0009], distillation column can comprise at least one reboiler. In certain embodiments, the recovered thermal energy can be used to heat the at least one reboiler), but does not disclose wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets, wherein cascaded heat to or from multiple stillage evaporations. However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process) wherein cascaded heat to or from multiple stillage evaporations (fig 6 showing multiple stillage evaporators arranged in series and para [0028], evaporation train that may be used with the process described herein). As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation of biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as it provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 5 – Glasspool et al. discloses the distillery or biorefinery of Claim 1, and the Combination discloses:
wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets, and
wherein cascaded heat from said distillation sub-system is integrated to drive vapor-phase dehydration of a vapor stream output of said distillation sub-system.

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 5; Butamax131 (i.e. Glasspool et al.) discloses a method [system] of claim 1 as discussed. Butamax131 further discloses wherein cascaded heat (para [0077], recovered thermal energy can be used to pre-heat the feed prior to entry to the distillation column) from said distillation unit (para [0049], one or more distillation columns that are used to separate a mixture of compounds (e.g., butanol from water) in the processes described herein) is integrated to drive vapor-phase dehydration of a vapor stream output of said distillation unit (para [0050], butanol and water composition of about 7:93 (v/v) can be separated into a butanol/water stream of about 50:50 and a substantially pure water stream), but not wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor Jets. However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process). As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation of biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as it provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 6 – Glasspool et al. discloses the distillery or biorefinery of Claim 1, and the Combination discloses:
wherein said distillery or biorefinery comprises a dryer configured for drying said stillage, and
wherein said vapor compression sub-system comprises both an MVR unit configured to recover heat of said distillation and a TVR unit configured to recover heat from exhaust gases from said dryer,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 6; Butamax131 (i.e. Glasspool et al.) discloses a system of claim 1 as discussed. Butamax131 discloses wherein said vapor compression subsystem comprises an MVR unit (para [0080], vapor stream may be compressed using a compressor and fig 2 showing the vapor recompression unit labeled 150) configured to recover heat of said distillation (para [0072], processes for recovering thermal energy and utilizing the recovered thermal energy as a heat source); but does not disclose wherein said system comprises a dryer configured for drying stillage derived from said distillation unit, and a TVR unit configured to recover heat from exhaust gases from said dryer. However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process) and the use of a dryer (para [0157], a distillers grains dryer to produce dry distillers grains) but not and a TVR unit configured to recover heat from exhaust gases from said dryer. However, it would have been obvious to a person having ordinary skill in the art to know that the heat from the drying can be recovered through routine experimentation. As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation of biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as it provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
  wherein said vapor compression sub-system comprises . . . a TVR unit (a heat exchanger unit) configured to recover heat from exhaust gases from said dryer,

since the Combination is already doing this to recover heat from exhaust gases from the one or more distillation units, i.e.
wherein said vapor compression sub-system (including compressor 150) comprises . . . a TVR unit (heat exchanger 180) configured to recover heat from exhaust gases (vapor stream 85) from said one or more distillation units (distillation column 160), in order to preheat feed stream 10 into distillation column 100 (see Glasspool et al. Figure 2 and [0080], lines 10-22),

and this is example of known work in one field of endeavor (compress exhaust gas from one or more distillation units and recover heat via a TVR unit, i.e. heat exchanger, to preheat a feed stream into another unit) prompting variations of it (compress exhaust gas from dryer and recover heat via a TVR unit, i.e. heat exchanger, to preheat a feed stream into another unit) for use in the same field, based on design incentives or other market forces / market place incentives (i.e., “reduce energy requirements,” see Glasspool et al. [0002]), since the variations are predictable to one of ordinary skill in the art.
Regarding Claim 7 – Glasspool et al. discloses the distillery or biorefinery of Claim 1, and the Combination discloses:
wherein said distillery or biorefinery comprises a dryer configured for drying said stillage,
wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets, and
wherein cascaded heat from an exhaust of said dryer, recaptured by a reboiler-evaporator, is integrated to provide steam for other plant units,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 7; Butamax131 (i.e. Glasspool et al.) discloses a system of claim 1 as discussed. Butamax131 further discloses wherein cascaded heat is recaptured by a reboiler evaporator, is integrated to provide steam for other plant processes (para [0009], distillation column can comprise at least one reboiler. In certain embodiments, the recovered thermal energy can be used to heat the at least one reboiler), but does not disclose wherein said system comprises a dryer configured for drying stillage derived from said distillation unit, wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets. However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process) and dryer configured for drying stillage derived from said distillation unit (para [0157], a distillers grains dryer to produce dry distillers grains). As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation of biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as it provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 12 – Glasspool et al. discloses the method of Claim 11, and the Combination discloses:
wherein said vapor compression unit comprises multiple mechanical and/or thermal vapor compressors or vapor jets,
wherein cascaded heat from said one or more distillation units is integrated with multiple stillage evaporations and/or dehydration and/or drying, and
wherein compressed biofuel or biochemical vapors and generated steam are returned to said one or more distillation units,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 12; Butamax131 (i.e. Glasspool et al.) discloses a method or claim 11 as discussed. Butamax131 further discloses wherein compressed biofuel or biochemical vapors and generated steam are returned to said distillation unit within said system (para [0173], extractant can be recycled to the fermentation vessel), but not wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets, wherein cascaded heat to or from said distillation unit is integrated with multiple stillage evaporations and/or dehydration. However. Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138[-[0142] describing the process). As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation or biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as it provides for better control or the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 13 – Glasspool et al. discloses the method of Claim 11, and the Combination discloses:
wherein said vapor compression unit comprises multiple mechanical and/or thermal vapor compressors or vapor jets,
wherein cascaded heat from said one or more distillation units is integrated with multiple evaporations of said stillage including a first evaporator,
wherein compressed steam from said first evaporator is optionally split between said one or more distillation units and a part of said multiple stillage evaporations, and 
wherein one or more distillation units and at least a portion of said multiple evaporations of said stillage are operated at equal or near-equal pressure, thereby allowing a compressor stage to cascade heat of evaporation between said one or more distillation units and said multiple evaporations of said stillage and optionally vapor-phase dehydration,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 13; Butamax131 (i.e. Glasspool et al.) discloses a method of claim 11 as discussed. Butamax131 does not disclose a wherein said vapor compression sub-system comprises multiple mechanical and/or thermal compressors or vapor jets. However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para
[0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process) wherein the unit is integrated with multiple stillage evaporations including a first or last multiple evaporator (fig 6 showing multiple stillage evaporators arranged in series and para [0028], evaporation train that may be used with the process described herein).  Although Bulamax889 does not specifically disclose wherein cascaded heat from said distillation is  integrated with multiple stillage evaporations including a first evaporator and wherein said distillation and at least a portion of said multiple stillage evaporations are operated at equal or near-equal pressure, thereby allowing a compressor stage to cascade heat of evaporation between said distillation and said multiple stillage evaporations; it would have been obvious to a person having ordinary skill in the art to know that the multiple stage evaporators as disclosed by Butamax889 (Figure 6 showing the multiple stage evaporators) can be arranged to use the heat from the vapor recompressor to use in the evaporator stage through routine experimentation.  As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation of biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Bulamax131 and Butamax889 as it provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 14 – Glasspool et al. discloses the method of Claim 11, and the Combination discloses:
wherein said vapor compression unit comprises multiple mechanical and/or thermal vapor compressors or vapor jets,
wherein cascaded heat from multiple evaporations of said stillage to said one or more distillation units is integrated with compression of steam from at least one reboiler-evaporator to drive distillation and partial evaporation, and
wherein said distillation and said partial evaporation are operated such that evaporation pressure is higher than distillation pressure, thereby allowing compressor stages to cascade the heat of evaporation into said one or more distillation units,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 14; Butamax131 (i.e. Glasspool et al.) discloses a method of claim 11 as discussed.  Bulamax131 further discloses wherein cascaded heat from multiple stillage evaporations to said distillation is integrated with compression of steam from at least one reboiler-evaporator to drive said distillation and partial evaporation (para [0009], distillation column can comprise at least one reboiler. In certain embodiments, the recovered thermal energy can be used to heat the at least one reboiler), and wherein said distillation and said partial evaporation are operated such that evaporation pressure is higher than distillation pressure (para [0072], first pressure P1: (b) compressing the vapor to a second pressure P2, wherein P2 is greater than P1), but not wherein said vapor compression unit comprises multiple mechanical and/or thermal vapor compressors or vapor jets. However, Butamax889 (i.e. Zaher et al.) discloses a system to produce a biochemical from a biorefinery (para [0008], fermentations to produce alcohols) that utilizes a distillation process (para [0009], distilling the absorption liquid phase) wherein the vapor from the distillation is subject to multiple compression (fig 3 showing compressors labeled 250 and 270 that are configured to compress multiple vapor streams and para [0138]-[0142] describing the process). As both Butamax131 and Butamax889 disclose methods of making alcohol from fermentation or biomass; it would have been obvious to a person having ordinary skill in the art to combine the teachings of Butamax131 and Butamax889 as it provides for better control of the product stream (para [0008], The processes provided herein provide for effective product recovery during fermentation) through routine experimentation.

Regarding Claim 15 – The Combination discloses the method of Claim 14, and the Combination further discloses:
wherein compression of distillation vapors is integrated with dehydration of distillation vapors at a sufficient pressure to generate a final product containing said biofuel or biochemical,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 15; Butamax131 (i.e. Glasspool et al.) in view or Butamax889 (i.e. Zaher et al.) discloses a method of claim 14 as discussed. Butamax131 further discloses wherein compression or said distillation vapors is integrated with dehydration of distillation vapors at a sufficient pressure to generate a final product containing said biofuel or biochemical (figure 1 showing the compression unit labeled 110 is integrated with the dehydration unit labeled 120 to produce the product stream labeled 30).

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Glasspool et al., as applied to Claim 1 (Claims 8-10) or Claim 11 (Claims 17-19), in further view of Xiang et al. (US-20140013783-A1, Jan. 16, 2014). Glasspool et al., in view of Xiang et al. (of record), are hereinafter known as Combination II.
Regarding Claims 8-10 – Glasspool et al., in view of Xiang et al., i.e. Combination II, disclose Claims 8-10 for the same reasons set forth on Page 10 of WO2019059915_ISR_WOISA, made of record Jan. 6, 2020.
Regarding Claims 17-19 – Glasspool et al., in view of Xiang et al., i.e. Combination II, disclose Claims 17-19 for the same reasons set forth on Page 10 of WO2019059915_ISR_WOISA.
Details follow.
Regarding Claim 8 – Glasspool et al. discloses the distillery or biorefinery of Claim 1, and Combination II discloses:
wherein said source of power is a combined heat and power (CHP) sub-system having a CHP engine, and
wherein said CHP sub-system and said vapor compression sub-system are integrated and configured so that residual waste heat of said CHP engine offsets process thermal energy usage in said distillery or biorefinery,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 8; Butamax131 (i.e. Glasspool et al.) discloses a system of claim 1 as discussed. Butamax131 does not further discloses wherein said CHP sub-system is present within said energy-efficient system.  However, Bluelagoon (i.e. Xiang et al.) discloses the use of vapor driven absorption heat pumps (abstract) that provide for a combined heat and power sub-system (para [0018], heat source to drive an absorption heat pump cycle). As both Butamax131 and Bluelagoon use a vapor driven energy recovery system; it would have been obvious to a person having ordinary skill in the art to combine the teachings to add a CHP subsystem disclosed by Bluelagoon to the vapor recompression system disclosed by
Butamax131 as it provides for greater efficiency of heat recovery (Bluelagoon para [0009], replace mechanical vapor recompression while significantly reducing the energy consumed and the associated costs) through routine experimentation.

Regarding Claim 9 – Combination II discloses the distillery or biorefinery of Claim 8,
wherein said CHP engine is sized in concert with energy demand of said vapor compression sub-system and/or thermal energy demand of said distillery or biorefinery, and
wherein waste heat recovered by said CHP sub-system provides at least some of said thermal energy demand of said distillery or biorefinery,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 9; Butamax131 (i.e. Glasspool et al.) in view of Bluelagoon (i.e. Xiang et al.) discloses a system of claim 8 as discussed. Bluelagoon further discloses wherein said CHP engine is sized in concert with energy demand of said vapor compression sub-system and/or thermal energy demand of said distillery or biorefinery, and wherein waste heat recovered by said CHP subsystem provides at least some of said thermal energy demand of said distillery or biorefinery (para [0010], recycling of the low temperature vapor back into the system without condensation, permitting a significant amount of latent heat to be reused thereby greatly reduced the consumption of the thermal energy required to generate the vapor).

Regarding Claim 10 – Combination II discloses the distillery or biorefinery of Claim 8,
wherein said vapor compression sub-system comprises a TVR unit, and
wherein said CHP engine is sized in concert with motive vapor demand of said TVR unit,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 10; Butamax131 (i.e. Glasspool et al.) in view of Bluelagoon (i.e. Xiang et al.) discloses a system of claim 8 as discussed. Butamax131 discloses wherein said vapor compression sub-system comprises a TVR unit (para [0072], condensing the vapor to a liquid, whereby condensing the vapor allows for the recovery of thermal energy) and Bluelagoon further discloses, and wherein said CHP engine is sized in concert with motive vapor demand of said TVR unit (para [0010], recycling of the low temperature vapor back into the system without condensation, permitting a significant amount of latent heat to be reused thereby greatly reduced the consumption of the thermal energy required to generate the vapor). As both Butamax131 and Bluelagoon use a vapor driven energy recovery system; it would have been obvious to a person having ordinary skill in the art to combine the teachings to add a CHP subsystem disclosed by Bluelagoon to the vapor recompression system disclosed by Butamax131 as it provides for greater efficiency of heat recovery (Bluelagoon para [0009], replace mechanical vapor recompression while significantly reducing the energy consumed and the associated costs) through routine experimentation.

Regarding Claim 17 – Glasspool et al. discloses the method of Claim 11, and Combination II discloses:
wherein said source of power is a combined heat and power (CHP) system having a CHP engine, and
wherein residual heat of said CHP engine offsets process thermal energy usage in said distillery or biorefinery in conjunction with said vapor compression unit,
wherein integration of said vapor compression unit with said CHP system is balanced to optimize process energy requirements, process carbon intensity, and/or process energy costs,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 17; Butamax131 (i.e. Glasspool et al.) discloses a method of claim 11 as discussed. Butamax131 does not further disclose wherein said CHP sub-system is present within said energy-efficient system and wherein said CHP engine is sized or operated in concert with energy demand of said vapor compression unit and thermal energy demand of said distillery or biorefinery, wherein at least some of said thermal energy demand of said distillery or biorefinery is provided by waste heat recovered by said CHP system. However. Bluelagoon (i.e. Xiang et al.) discloses the use of vapor driven absorption heat pumps (abstract) that provide for a combined heat and power sub-system (para [0018], heat source to drive an absorption heat pump cycle). As both Butamax131 and Bluelagoon use a vapor driven energy recovery system; it would have been obvious to a person having ordinary skill in the art to combine the teachings to add a CHP subsystem disclosed by Bluelagoon to the vapor recompression system disclosed by Butamax131 as it provides for greater efficiency of heat recovery (Bluelagoon para [0009], replace mechanical vapor recompression while significantly reducing the energy consumed and the associated costs) through routine experimentation.

Regarding Claim 18 – Combination II discloses the method of Claim 17,
wherein said vapor compression unit comprises a TVR unit, and
wherein said CHP engine is sized or operated in concert with thermal energy demand for producing steam or biochemical motive vapors to drive said TVR unit.

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 18; Butamax131 (i.e. Glasspool et al.) discloses a method of claim 11 as discussed. Butamax131 further discloses a TVR unit (para [0072], condensing the vapor to a liquid, whereby condensing the vapor allows for the recovery of thermal energy) but not a CHP system wherein said CHP engine is sized or operated in concert with thermal energy demand for producing steam or biochemical motive vapors to drive said TVR unit. However, Bluelagoon (i.e. Xiang et al.) discloses the use of vapor driven absorption heat pumps (abstract) that provide for a combined heat and power sub-system (para [0018], heat source to drive an absorption heat pump cycle). As both Butamax131 and Bluelagoon use a vapor driven energy recovery system; it would have been obvious to a person having ordinary skill in the art to combine the teachings to add a CHP subsystem disclosed by Bluelagoon to the vapor recompression system disclosed by Butamax131 as it provides for greater efficiency of heat recovery (Bluelagoon para [0009], replace mechanical vapor recompression while significantly reducing the energy consumed and the associated costs) through routine experimentation.

Regarding Claim 19 – Combination II discloses the method of Claim 17,
wherein integration of said vapor compression unit with said CHP system allows balancing of use in said distillery or biorefinery of process fuel energy, electrical energy unit price, and process carbon intensity,
wherein said process energy costs are minimized based on relative market pricing of said process fuel energy and said electrical energy, and
optionally wherein total process energy is not minimized,

because, as WO2019059915_ISR_WOISA reasons:
Regarding claim 19; Butamax131 (i.e. Glasspool et al.) discloses a method of claim 11 as discussed. Butamax131 does not further discloses wherein said CHP sub-system wherein said CHP system allows balancing of use in said distillery or biorefinery of process fuel energy, electrical energy unit price, and process carbon intensity, wherein said process energy costs are minimized based on relative market pricing of said process fuel energy and said electrical energy, and optionally wherein total process energy is not minimized.  However, Bluelagoon (i.e. Xiang et al.) discloses the use of vapor driven absorption heat pumps (abstract) that provide for a combined heat and power sub-system (para [0018], heat source to drive an absorption heat pump cycle). As both Butamax131 and Bluelagoon use a vapor driven energy recovery system; it would have been obvious to a person having ordinary skill in the art to combine the teachings to add a CHP subsystem disclosed by Bluelagoon to the vapor recompression system disclosed by Butamax131 as It provides for greater efficiency of heat recovery (Bluelagoon para [0009], replace mechanical vapor recompression while significantly reducing the energy consumed and the associated costs) through routine experimentation.
Response to Arguments
	Applicant’s arguments filed 08-05-2021 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections.  Examiner will address below the arguments found to be unpersuasive with respect to said amended claims.
	Applicant argues that Glasspool reference to “another part of the process” is not reasonably in reference to another process unit other than distillation and Glasspool does not mention that recovered thermal energy, from vapor recompression of distillation vapors, can be utilized in a non-distillation process, and makes other related comments such as the issue of lack of vapor compression in the bottoms stream being recycled to the fermentor in Glasspool.  However, Examiner interprets the reference more broadly.  
	Indeed, if the recovered thermal energy is used to heat the feed entering the distillation column ([0077]), any such process, such as the reboiler 170 or heat exchanger 140, 180 (Figs. 2, 3) is not a distillation process and meets the claim language.  In Figs. 2 and 3 the reboiler and heat exchanger is not part of the distillation unit and heat exchanger feed and all associated streams are not configured for distillation.
	Examiner also provides an alternate obviousness analysis where one could reasonably extend the utility of the latent heat and energy savings concept to other distillery or biorefinery processes, even if some routine experimentation is necessary.  That is, it would be unreasonable to assume that the concept of cascading heat to other parts of a system or plant, as in Glasspool, would only work with a distillation unit or sub-system, such that one of ordinary skill would be expected, or it would have been obvious, to experiment with other process units in the system or plant to attempt to achieve similar energy and cost savings.
	With respect to the amended claims, Examiner has added one or more additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
	While Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, for the stated reasons, Examiner believes the claim are not presently in condition for allowance.	
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/